DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to amendment filed 1/4/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mitkar et al. (US 2014/0201737 hereinafter Mitkar) in view of Zhou et al. (US 8,515,911 hereinafter Zhou).
Regarding claim 1, Mitkar discloses a method as shown in figure 1E comprising: receiving, by a node configured as an intermediary storage destination between a data source and cloud storage, a snapshot from the data source ([0257]-[0259], the client computing device 102, read as a data source, communicates the retrieved, processed data to the first media agent 144A, as directed by the storage manager 140, read as a node configured as an intermediary storage destination between the data source and a cloud storage 108A, according to the backup copy rule set 160); caching snapshot data of the snapshot into snapshot data files within storage of the node ([0259], the storage manager 140 may further keep a record in the storage manager database 140 of the association between the selected media agent 144A and the client computing device 102 and/or between the selected media agent 144A and the backup copy 116A such that data is cached within storage of the first media agent); and migrating a snapshot data file of the snapshot from the storage of the node to the cloud storage ([0260], convey the data to the disk library 108A). Mitkar differs from the claimed invention in not specifically teaching the steps of deriving file naming schemes for the snapshot data files based upon locally generated snapshot identifiers assigned by the data source; arranging the snapshot data files within the storage according to an ordering derived from the file naming schemes. However, Zhou teaches a method for managing multiple point in time copies in a file system to derive file naming schemes for the snapshot data files based upon locally generated snapshot identifiers assigned by the data source; 
Regarding claim 2, Mitkar discloses storing snapshot metadata of the snapshot into a key-value store within the storage of the node ([0279], the storage manage can define a threshold value at which VM should be archived).
Regarding claim 3, Mitkar discloses copying the snapshot metadata to the cloud storage based upon the snapshot data file being migrated to the cloud storage ([0257], the storage manager initiates a backup operation according to backup copy rule set to copy snapshot metadata to the cloud storage).
Regarding claim 4, Mitkar discloses that the snapshot metadata comprises inode attributes, directory information, and location information of data blocks of the snapshot data ([0069], metadata can include information about content, location of data object and file location within a file folder directory, etc.).
Regarding claim 5, Mitkar discloses deduplicating the snapshot data file ([0124], the storage manager may also track information that permits it to select, designate, or otherwise identify content indices, deduplication database).
Regarding claim 6, Mitkar discloses compressing the snapshot data file ([0149], the storage manager may in some cases incorporate additional functionality, such as compression).
Regarding claim 7, Mitkar discloses encrypting the snapshot data file ([0163], backup copies can be stored in a format in which the data is encrypted).
Regarding claim 9, Mitkar discloses retrieving the snapshot data file from the cloud storage based upon a restore request ([0265], a restore operation can be initiated 
Regarding claim 10, Mitkar discloses restoring the snapshot data using the snapshot data file, wherein a data buffer of the snapshot data is communicated to the data source for restoring the snapshot data at the data source ([0267], the media agent 144A accesses a cached version of the backup copy 116A residing in the media agent index and communicates the data to the source client computing device).
Regarding claim 11, Mitkar discloses communicating an inode number, a source file offset, and a data block length to the data source for restoring the snapshot data ([0270], headers can include a variety of information such as file identifier(s), volume(s), offset(s), or other information associated with the payload data items, a chunk sequence number, etc).
Regarding claim 12, Mitkar discloses utilizing a snapshot layout to restore the snapshot data ([0286], at least a portion of the VM and its associated data may be restored to reactivate the VM and the VM placeholder may include information about restoring the archived VM).
Regarding claim 13, Mitkar discloses that the snapshot corresponds to a plurality of files, and wherein the restoring comprises: selectively restoring a file of the plurality of files ([0265], the storage manager accesses data in its index and/or the respective storage policy associated with the selected backup copy to identify the appropriate media agent and/or secondary storage device).

Regarding claim 15, Mitkar teaches to identify a valid data range of a select snapshot to implicitly transfer to a valid snapshot maintained by the node ([0131], data agent may receive control information from the storage manager, such as commands to transfer copies of data objects, metadata, and other payload data to the media agents).
Regarding claim 16, the limitations of the claim are rejected as the same reasons as set forth in claim 1.
Regarding claim 17, the limitations of the claim are rejected as the same reasons as set forth in claim 2.
Regarding claim 18, the limitations of the claim are rejected as the same reasons as set forth in claim 3.
	Regarding claim 19, the limitations of the claim are rejected as the same reasons as set forth in claim 4. 
	Regarding claim 20, the limitations of the claim are rejected as the same reasons as set forth in claim 1.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mitkar et al. (US 2014/0201737 hereinafter Mitkar) in view of Zhou et al. (US 8,515,911 hereinafter Zhou) as applied in claim 1 above, and further in view of Bates (US 2011/0258461).
.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183.  The examiner can normally be reached on Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 5712725535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.